DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is provided below in view of Ghoneim et al. (U.S. Publication No. 2004/0098184; hereinafter Ghoneim) which teaches adjusting an error threshold based on the real time estimate of the surface condition as either low friction or high friction.
Applicant's arguments filed 02/02/2022 regarding the rejection of claims 8 and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Milanese does not disclose generating an estimated road friction in real time, however examiner respectfully disagrees. Milanese teaches detecting the value of the tire-road friction coefficient in real time based on the yaw rate estimates (Milanese: Col. 11, lines 52-54; i.e., the yaw rate estimates are indeed exploited to detect in real-time the value of the tire-road friction coefficient μ). Therefore, Milanese does teach the claim limitation as presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozawa et al. (U.S. Patent No. 7844383; hereinafter Shinozawa) in view of Savaresi et al. (U.S. Publication No. 2017/0247038; hereinafter Savaresi), further in view of Yamaguchi et al. (U.S. Patent No. 6374172; hereinafter Yamaguchi), and further in view of Ghoneim et al. (U.S. Publication No. 2004/0098184; hereinafter Ghoneim).
Regarding claim 1, Shinozawa teaches a vehicle sideslip estimation system (Shinozawa: Col. 2, lines 50-52; i.e., a sideslip angle estimation apparatus according to embodiments of the invention ...) comprising:
a vehicle including a bus system (Shinozawa: Col. 3, lines 20-23; i.e., the controller 2 generally comprises ... a common data bus);
sensors mounted on the vehicle (Shinozawa: See Fig. IB; sensors 13,14, and 15 are connected to the controller 2);
a kinematic model in communication with the CAN bus system (Shinozawa: Col. 3, lines 54-65; i.e., the two-wheel model of the vehicle 1, that is, the basis of the observer, is represented by the following mathematical expression by balance of the force acting in the lateral direction and the moment; The mathematical expression is rewritten in the form of a state equation), the kinematic model receiving signals from the sensors as inputs, wherein the kinematic model estimates a lateral velocity of the vehicle based on the inputs (Shinozawa: Col. 5, lines 26-27; i.e., a lateral velocity Vy is calculated from both of the vehicle speed and the estimated sideslip angle β geometrically), the inputs including a measured vehicle lateral acceleration and a vehicle longitudinal velocity (Shinozawa: Col. 3, lines 37-44; i.e., vehicle sensor signals, namely,... a vehicle speed (or vehicle velocity) detected by a vehicle speed sensor 12 ... a lateral acceleration detected by a lateral acceleration sensor 14,... are input into controller 2).
Shinozawa does not explicitly teach the kinematic model being free of a sideslip angle in the estimation of the lateral velocity of the vehicle.
However, in the same field of endeavor, Savaresi teaches the kinematic model being free of a sideslip angle in the estimation of the lateral velocity of the vehicle (Savaresi: Par. 92; i.e., see general formula; The estimated lateral velocity is calculated based on lateral acceleration, ay(t), and vehicle Vx(t), without relying on the sideslip angle; Par. 97; i.e., the speeds can be obtained through integration);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shinozawa to have further incorporated the kinematic model being free of a sideslip angle in the estimation of the lateral velocity of the vehicle, as taught by Savaresi. Doing so would allow the system to further calculate the sideslip angle using the calculated lateral velocity (Savaresi: see eq. above par. 98).
Shinozawa further teaches a compensated acceleration calculator to calculate a compensated vehicle lateral acceleration as a measure of conditions that result in a deviation of the measured vehicle lateral acceleration (Shinozawa: Col. 9, lines 59-62; i.e., feedback compensation is performed based on the deviation between the calculated lateral acceleration and the sensed lateral acceleration);
and a sideslip calculator to calculate a sideslip angle of the vehicle in real time from the registered lateral velocity of the vehicle and the vehicle longitudinal velocity (Shinozawa: Col. 12; i.e., equation 7 shows the sideslip angle (3 being calculated as a function of the lateral and longitudinal velocities).
Shinozawa does not explicitly teach a lateral acceleration calculator in communication with the CAN bus system to determine, based on the compensated vehicle lateral acceleration and the measured vehicle lateral acceleration, if a lateral acceleration error is larger than a predefined threshold; a filter in communication with the CAN bus system to correct the estimated lateral velocity of the vehicle when the lateral acceleration error is larger than the predefined threshold; and a velocity output register in communication with the CAN bus system to register the estimated lateral velocity of the vehicle when the lateral acceleration error is smaller than or equal to the predefined threshold.
However, in the same field of endeavor, Yamaguchi teaches a lateral acceleration calculator in communication with the CAN bus system to determine, based on the compensated vehicle lateral acceleration and the measured vehicle lateral acceleration, if a lateral acceleration error is larger than a predefined threshold (Yamaguchi: Col. 6, lines 19-29; i.e., a deviation or error between the estimated lateral G and the detected value ӱ, expressed as a formula of Δӱ=d2Δy/dt2 is calculated to be outputted to the integrating circuit 72... The accumulated error comparing circuit 74 compares the absolute value of the obtained resultant Δẏ=dΔy/dt with a threshold value); a filter in communication with the CAN bus system to correct the estimated lateral velocity of the vehicle when the lateral acceleration error is larger than the predefined threshold (Yamaguchi: Col. 6, lines 29-33; i.e., if the result indicates that the former is equal to or less than the threshold value (greater than the threshold value), the circuit 74 issues a signal SEL to the gain switching circuit 76 to select the correction gain K2 (K3); if the error is greater than the threshold value, the correction gain K3 is selected and the value is corrected); and a velocity output register in communication with the CAN bus system to register the estimated lateral velocity of the vehicle when the lateral acceleration error is smaller than or equal to the predefined threshold (Yamaguchi: Col. 6, lines 29-33; i.e., if the result indicates that the former is equal to or less than the threshold value (greater than the threshold value), the circuit 74 issues a signal SEL to the gain switching circuit 76 to select the correction gain K2 (K3); if the error is less than or equal the threshold value, the correction gain K2 is selected; Col. 8, lines 52-58; i.e., the banked road detecting circuit 18 does not detect the banked road condition and the switching device 20 outputs 0 to the subtracting device 28 in accordance with the control signal issued from the banked road detecting circuit 18. In such a case, the sensor detected lateral acceleration y fails to be corrected; the value is not corrected and the estimated value is output).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle sideslip estimation system of Shinozawa to have further incorporated a lateral acceleration calculator in communication with the CAN bus system to determine, based on the compensated vehicle lateral acceleration and the measured vehicle lateral 
Shinozawa further does not explicitly teach wherein the predefined threshold is a function of a real time estimated road friction.
However, in the same field of endeavor, Ghoneim teaches wherein the predefined threshold is a function of a real time estimated road friction (Ghoneim: Par. 59; i.e., this algorithm detects if the vehicle is generating a large lateral acceleration, and the "SFlag(t)" is used to differentiate between high friction (hi mu) and low friction (low mu) surface conditions, thereby providing appropriate adjustment of the yaw rate error threshold ("Ye_th"); the error threshold is adjusted based on the real time estimate of the surface condition as either low friction or high friction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle sideslip estimation system of Shinozawa to have further incorporated wherein the predefined threshold is a function of a real time estimated road friction, as taught by Ghoneim. Doing so would allow the system to adjust the response of the vehicle stability enhancement system according to the road surface friction condition (Ghoneim: Par. 76; i.e., the yaw rate error threshold gain effects the timing for activation of the VSE system… The end result is a 
Additionally, while Shinozawa does not explicitly teach a CAN bus system, CAN bus is one of five protocols used in the on-board diagnostics (OBD)-II vehicle diagnostics standard which has been mandatory for all cars and light trucks sold in the United States since 1996 so it would have been obvious to one having ordinary skill in the art to have the common data bus system of Shinozawa be a CAN bus system, and for all of the claimed elements to be in communication with the CAN bus system.
Regarding claim 2, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 1. Shinozawa further teaches wherein the inputs into the kinematic model from the sensors further comprise a steering wheel angle, a yaw rate, and a vehicle longitudinal acceleration (Shinozawa: Col. 3, lines 37-44; i.e., vehicle sensor signals, namely, a steer angle detected by a steer angle sensor 11,... a yaw rate detected by a yaw rate sensor 13,... and a longitudinal acceleration detected by a longitudinal acceleration sensor 15, are input into controller 2).
Regarding claim 3, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 2. Shinozawa further teaches wherein the kinematic model employs an adaptive sliding mode observer (Shinozawa: Col. 3, lines 49-50; i.e., symbol K1 denotes an observer gain of an observer employing an estimate compensator 20) to estimate the lateral velocity of the vehicle (Shinozawa: Col. 5, lines 25-30; i.e., the following arithmetic processing is made within the estimate compensator; Hereupon, a lateral velocity Vy is calculated geometrically).
Regarding claim 4, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 3. Shinozawa further teaches wherein the lateral velocity is a function of the measured vehicle lateral acceleration, the yaw rate, the vehicle longitudinal velocity, and a lateral velocity gain value (Shinozawa: Col. 5, lines 26-30; i.e., a lateral velocity Vy is calculated from both of the vehicle speed and the estimated sideslip angle β geometrically; equation 2 shows (3 as 
Regarding claim 5, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 4. Shinozawa further teaches wherein the longitudinal velocity of the vehicle is updated for observability of the system as a function of the vehicle longitudinal acceleration, the yaw rate, a last estimated lateral velocity, and a longitudinal velocity gain value (Shinozawa: Col. 5; i.e., equation 4 shows as Vx a function of longitudinal acceleration Gx, lateral velocity Vy and β; equation 2 shows (3 as a function of the yaw rate; therefore, the updated longitudinal velocity is a function of these inputs).
Regarding claim 6, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 2. Shinozawa further teaches wherein the compensated vehicle lateral acceleration is calculated as a nonlinear function of the steering wheel angle (Shinozawa: Col. 3, lines 65-67; i.e., assuming that an input u is a steer angle of a tire, and outputs of an equation are a yaw rate and a lateral acceleration).
Regarding claim 7, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 1, but Shinozawa does not teach wherein the lateral acceleration error is defined as the difference between the measured vehicle lateral acceleration and the compensated vehicle lateral acceleration.
However, in the same field of endeavor, Savaresi teaches wherein the lateral acceleration error is defined as the difference between the measured vehicle lateral acceleration and the compensated vehicle lateral acceleration (Savaresi: Par. 68; i.e., the difference between the lateral acceleration Ay sample and the acceleration calculated as discussed in module 21 represents a lateral acceleration offset).

Regarding claim 10, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 1, but Shinozawa does not teach wherein the filter is a second-order low pass filter that calculates a filtered value which is input into the kinematic model.
However, in the same field of endeavor, Savaresi teaches wherein the filter is a second-order low pass filter that calculates a filtered value which is input into the kinematic model (Savaresi: Par. 42; i.e., signals are advantageously filtered by a low-pass filter; see Fig. 2, where filtered values are input into the kinematic model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shinozawa to have further incorporated the filter being a second-order low pass filter that calculates a filtered value which is input into the kinematic model, as taught by Savaresi. Doing so would allow the system to constantly update the parameters that are being filtered (Savaresi: Par. 9; i.e., the non-linear filter contains a parameter which is continuously updated during motion of the vehicle as a function of the vehicle yaw rate and/or the yaw acceleration and/or the lateral acceleration).
Regarding claim 13, Shinozawa teaches a method for estimating a vehicle sideslip angle (Shinozawa: Col. 2, lines 50-52; i.e., a sideslip angle estimation apparatus according to embodiments of the invention ...), the method comprising the steps of:
providing a vehicle that includes a bus system (Shinozawa: Col. 3, lines 20-23; i.e., the controller 2 generally comprises ... a common data bus) and sensors mounted on the vehicle in communication with the bus system (Shinozawa: See Fig. IB; sensors 13, 14, and 15 are connected to the controller 2);
inputting into a kinematic model (Shinozawa: Col. 3, lines 54-65; i.e., the two-wheel model of the vehicle 1, that is, the basis of the observer, is represented by the following mathematical expression by balance of the force acting in the lateral direction and the moment; The mathematical expression is rewritten in the form of a state equation), signals from the sensors, including a measured vehicle lateral acceleration and a vehicle longitudinal velocity (Shinozawa: Col. 3, lines 37-44; i.e., vehicle sensor signals, namely,... a vehicle speed (or vehicle velocity) detected by a vehicle speed sensor 12 ... a lateral acceleration detected by a lateral acceleration sensor 14,... are input into controller 2);
estimating with the kinematic model a lateral velocity of the vehicle based on the inputs (Shinozawa: Col. 5, lines 26-27; i.e., a lateral velocity Vy is calculated from both of the vehicle speed and the estimated sideslip angle β geometrically);
Shinozawa does not explicitly teach the kinematic model being free of a sideslip angle in the estimation of the lateral velocity of the vehicle.
However, in the same field of endeavor, Savaresi teaches the kinematic model being free of a sideslip angle in the estimation of the lateral velocity of the vehicle (Savaresi: Par. 92; i.e., see general formula; The estimated lateral velocity is calculated based on lateral acceleration, ay(t), and vehicle longitudinal velocity, Vx(t), without relying on the sideslip angle; Par. 97; i.e., the speeds can be obtained through integration);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shinozawa to have further incorporated the kinematic model being free of a sideslip angle in the estimation of the lateral velocity of the vehicle, as 
Shinozawa further teaches calculating with a compensated acceleration calculator, a compensated vehicle lateral acceleration as a measure of conditions that result in a deviation of the measured vehicle lateral acceleration (Shinozawa: Col. 9, lines 59-62; i.e., feedback compensation is performed based on the deviation between the calculated lateral acceleration and the sensed lateral acceleration);
and calculating with a sideslip calculator, a sideslip angle of the vehicle in real time from the registered lateral velocity of the vehicle and the vehicle longitudinal velocity (Shinozawa: Col. 12; i.e., equation 7 shows the sideslip angle (3 being calculated as a function of the lateral and longitudinal velocities).
Shinozawa does not explicitly teach determining with a lateral acceleration calculator, which is in communication with the CAN bus system, if a lateral acceleration error is larger than a predefined threshold based on the compensated vehicle lateral acceleration and the measured vehicle lateral acceleration; correcting with a filter, which is in communication with the CAN bus system, the estimated lateral velocity of the vehicle when the lateral acceleration error is larger than the predefined threshold; and registering with a velocity output register, which is in communication with the CAN bus system, the estimated lateral velocity of the vehicle when the lateral acceleration error is smaller than or equal to the predefined threshold.
However, in the same field of endeavor, Yamaguchi teaches determining with a lateral acceleration calculator, which is in communication with the CAN bus system, if a lateral acceleration error is larger than a predefined threshold based on the compensated vehicle lateral acceleration and the measured vehicle lateral acceleration (Yamaguchi: Col. 6, lines 19-29; i.e., a deviation or error between the estimated lateral G and the detected value ӱ, expressed as a formula of Δӱ=d2Δy/dt2 is correcting with a filter, which is in communication with the CAN bus system, the estimated lateral velocity of the vehicle when the lateral acceleration error is larger than the predefined threshold (Yamaguchi: Col. 6, lines 29-33; i.e., if the result indicates that the former is equal to or less than the threshold value (greater than the threshold value), the circuit 74 issues a signal SEL to the gain switching circuit 76 to select the correction gain K2 (K3); if the error is greater than the threshold value, the correction gain K3 is selected and the value is corrected); and registering with a velocity output register, which is in communication with the CAN bus system, the estimated lateral velocity of the vehicle when the lateral acceleration error is smaller than or equal to the predefined threshold (Yamaguchi: Col. 6, lines 29-33; i.e., if the result indicates that the former is equal to or less than the threshold value (greater than the threshold value), the circuit 74 issues a signal SEL to the gain switching circuit 76 to select the correction gain K2 (K3); if the error is less than or equal the threshold value, the correction gain K2 is selected; Col. 8, lines 52-58; i.e., the banked road detecting circuit 18 does not detect the banked road condition and the switching device 20 outputs 0 to the subtracting device 28 in accordance with the control signal issued from the banked road detecting circuit 18. In such a case, the sensor detected lateral acceleration y fails to be corrected; the value is not corrected and the estimated value is output).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shinozawa to further incorporate determining with a lateral acceleration calculator, which is in communication with the CAN bus system, if a lateral acceleration error is larger than a predefined threshold based on the compensated vehicle lateral acceleration and the measured vehicle lateral acceleration; correcting with a filter, which is in communication with the CAN bus system, the estimated lateral velocity of the vehicle when the lateral acceleration error is larger than the predefined threshold; and registering with a velocity output register, 
Shinozawa further does not explicitly teach wherein the predefined threshold is a function of a real time estimated road friction.
However, in the same field of endeavor, Ghoneim teaches wherein the predefined threshold is a function of a real time estimated road friction (Ghoneim: Par. 59; i.e., this algorithm detects if the vehicle is generating a large lateral acceleration, and the "SFlag(t)" is used to differentiate between high friction (hi mu) and low friction (low mu) surface conditions, thereby providing appropriate adjustment of the yaw rate error threshold ("Ye_th"); the error threshold is adjusted based on the real time estimate of the surface condition as either low friction or high friction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shinozawa to have further incorporated wherein the predefined threshold is a function of a real time estimated road friction, as taught by Ghoneim. Doing so would allow the system to adjust the response of the vehicle stability enhancement system according to the road surface friction condition (Ghoneim: Par. 76; i.e., the yaw rate error threshold gain effects the timing for activation of the VSE system… The end result is a change in the way the VSE system affects the overall characteristics of the vehicle under certain driving conditions).
Additionally, while Shinozawa does not explicitly teach a CAN bus system, CAN bus is one of five protocols used in the on-board diagnostics (OBD)-II vehicle diagnostics standard which has been mandatory for all cars and light trucks sold in the United States since 1996 so it would have been 
Regarding claim 14, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the method according to claim 13. Shinozawa further teaches wherein the step of inputting signals from the sensors into the kinematic model includes inputting a steering wheel angle, a yaw rate, and a vehicle longitudinal acceleration (Shinozawa: Col. 3, lines 37-44; i.e., vehicle sensor signals, namely, a steer angle detected by a steer angle sensor 11,... a yaw rate detected by a yaw rate sensor 13,... and a longitudinal acceleration detected by a longitudinal acceleration sensor 15, are input into controller 2).
Regarding claim 15, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the method according to claim 14. Shinozawa further teaches wherein the step of estimating the lateral velocity of the vehicle with the kinematic model includes employing an adaptive sliding mode observer (Shinozawa: Col. 3, lines 49-50; i.e., symbol K1 denotes an observer gain of an observer employing an estimate compensator 20) to estimate the lateral velocity of the vehicle (Shinozawa: Col. 5, lines 25-30; i.e., the following arithmetic processing is made within the estimate compensator; Hereupon, a lateral velocity Vy is calculated geometrically).
Regarding claim 16, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the method according to claim 14. Shinozawa further teaches wherein the step of calculating the compensated vehicle lateral acceleration with the compensated acceleration calculator includes calculating the compensated vehicle lateral acceleration as a nonlinear function of the steering wheel angle (Shinozawa: Col. 3, lines 65-67; i.e., assuming that an input u is a steer angle of a tire, and outputs of an equation are a yaw rate and a lateral acceleration).
Claims 8, 9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozawa, Savaresi, Yamaguchi, and Ghoneim as applied to the claims above and further in view of Milanese et al. (U.S. Patent No. 10597039; hereinafter Milanese).
Regarding claim 8, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 1, but Shinozawa does not teach wherein a road friction condition estimator generates the real time estimated road friction.
However, in the same field of endeavor, Milanese teaches wherein a road friction condition estimator generates the real time estimated road friction (Milanese: Col. 11, lines 52-54; i.e., the yaw rate estimates are indeed exploited to detect in real-time the value of the tire-road friction coefficient μ; the value of the tire-road friction coefficient is detected in real time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shinozawa to have further incorporated wherein a road friction condition estimator generates the real time estimated road friction, as taught by Milanese. Doing so would allow the sideslip estimation system to modify the threshold parameters to be wider on a wet road or narrower on a dry road (Milanese: Col. 1, lines 60-63; i.e., the vehicle models are depending on parameters that may change according to different operational conditions (dry or wet road, tyre wear status, car load)).
	Ghoneim further teaches a threshold calculator updates the predefined threshold as the function of the real time estimated road friction (Ghoneim: Par. 59; i.e., this algorithm detects if the vehicle is generating a large lateral acceleration, and the "SFlag(t)" is used to differentiate between high friction (hi mu) and low friction (low mu) surface conditions, thereby providing appropriate adjustment of the yaw rate error threshold ("Ye_th"); the error threshold is adjusted based on the real time estimate of the surface condition as either low friction or high friction).
Regarding claim 9, Shinozawa in view of Savaresi, Yamaguchi, Ghoneim, and Milanese teaches the sideslip estimation system according to claim 8. Milanese further teaches wherein the threshold calculator updates the predefined threshold with a linear regression algorithm (Milanese: Col. 12, lines 
Regarding claim 12, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the method according to claim 1. Milanese further teaches a tire state estimator model that receives the sideslip angle of the vehicle to determine a tire wear state (Milanese: Col. 13, lines 18-23; i.e., the method is computationally tractable, and it allows to guarantee the estimation accuracy that can be achieved in different operational conditions a production vehicle has to operate (e.g. road-tire friction coefficient, load, tyre status), whose real-time values are not detected in production vehicles).
Regarding claim 17, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the method according to claim 13, but Shinozawa does not teach wherein the step of determining if the lateral acceleration error is larger than the predefined threshold with the lateral acceleration calculator further comprises estimating the real time estimated road friction with a road friction condition estimator.
However, in the same field of endeavor, Milanese teaches estimating the real time estimated road friction with a road friction condition estimator (Milanese: Col. 11, lines 52-54; i.e., the yaw rate estimates are indeed exploited to detect in real-time the value of the tire-road friction coefficient μ; the value of the tire-road friction coefficient is detected in real time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shinozawa to have further incorporated the step of determining if the lateral acceleration error is larger than the predefined threshold with the lateral acceleration calculator further comprises estimating the real time estimated road friction with a road friction condition estimator, as taught by Milanese. Doing so would allow the sideslip estimation method to modify the threshold parameters to be wider on a wet road or narrower on a dry road 
Ghoneim further teaches updating the predefined threshold as the function of the real time estimated road friction with a threshold calculator (Ghoneim: Par. 59; i.e., this algorithm detects if the vehicle is generating a large lateral acceleration, and the "SFlag(t)" is used to differentiate between high friction (hi mu) and low friction (low mu) surface conditions, thereby providing appropriate adjustment of the yaw rate error threshold ("Ye_th"); the error threshold is adjusted based on the real time estimate of the surface condition as either low friction or high friction).
Regarding claim 18, Shinozawa in view of Savaresi, Yamaguchi, Ghoneim, and Milanese teaches the method according to claim 17. Milanese further teaches the step of updating the predefined threshold as a function of the real time road friction with a threshold calculator includes the use of a linear regression algorithm (Milanese: Col. 12, lines 3-6; i.e., the estimate P*i(t) of the sideslip angle is obtained by the virtual sensor described by regression function f*pi that minimizes the estimation error for the operational condition pi).
Regarding claim 19, Shinozawa in view of Savaresi, Yamaguchi, Ghoneim, and Milanese teaches the method according to claim 18. Savaresi further teaches wherein the step of correcting the estimated lateral velocity of the vehicle with a filter includes the use of a second- order low pass filter, and inputting a calculated filtered value into the kinematic model (Savaresi: Par. 42; i.e., signals are advantageously filtered by a low-pass filter; see Fig. 2, where filtered values are input into the kinematic model).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozawa, Savaresi, Yamaguchi, and Ghoneim and further in view of Klier (U.S. Patent No. 9878738; hereinafter Klier).
Regarding claim 11, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the sideslip estimation system according to claim 1, but Shinozawa does not teach wherein the sideslip calculator employs a recursive least squares algorithm to calculate the sideslip angle of the vehicle from the registered lateral velocity of the vehicle and the vehicle longitudinal velocity.
However, in the same field of endeavor, Klier teaches wherein the sideslip calculator employs a recursive least squares algorithm to calculate the sideslip angle of the vehicle from the registered lateral velocity of the vehicle and the vehicle longitudinal velocity (Klier: Col. 7, lines 6-9; i.e., one method of optimizing the parameters is to perform a non-linear, least-squares analysis (such as, for example, the Isqnonlin function of the Matlab/Optimization Toolbox) on the stored data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shinozawa to have further incorporated the sideslip calculator employing a recursive least squares algorithm to calculate the sideslip angle of the vehicle from the registered lateral velocity of the vehicle and the vehicle longitudinal velocity as taught by Klier. Doing so would allow the system to use a least squares algorithm to adjust the parameters to better fit the data (Klier: Col. 7, lines 9-11; i.e., this analysis adjusts the parameters of the model equations to fit the actual measured yaw rate and side-slip angle data).
Regarding claim 20, Shinozawa in view of Savaresi, Yamaguchi, and Ghoneim teaches the method according to claim 13, but Shinozawa does not explicitly teach wherein the step of calculating a sideslip angle of the vehicle with a sideslip calculator includes using a recursive least squares algorithm in the sideslip calculator.
However, in the same field of endeavor, Klier teaches wherein the step of calculating a sideslip angle of the vehicle with a sideslip calculator includes using a recursive least squares algorithm in the sideslip calculator (Klier: Col. 7, lines 6-9; i.e., one method of optimizing the parameters is to perform a 
It would have been obvious before the effective filing date of the claimed invention to have modified the method of Shinozawa to have further incorporated the step of calculating a sideslip angle of the vehicle with a sideslip calculator including using a recursive least squares algorithm in the sideslip calculator, as taught by Klier. Doing so would allow the method to use a least squares algorithm to adjust the parameters to better fit the data (Klier: Col. 7, lines 9-11; i.e., this analysis adjusts the parameters of the model equations to fit the actual measured yaw rate and side-slip angle data).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661